528 So. 2d 1377 (1988)
Brendan Gerard SLATTERY, Appellant,
v.
Allison Pierce SLATTERY, Appellee.
No. 87-3144.
District Court of Appeal of Florida, Fourth District.
August 10, 1988.
*1378 Rodger L. Spink, Hollywood, for appellant.
David T. Price of Price and Byrne, Fort Lauderdale, for appellee.
PER CURIAM.
We reverse and remand the trial court's order ratifying the general master's report. By doing so, we unfortunately exacerbate the children's needs, they being the beneficiaries of the substantial sum of unpaid child support, and also exacerbate the former wife's needs, her student loans not having been paid as required by the former husband.
The trial court failed to comply with Florida Rule of Civil Procedure 1.490(c), as the former husband filed a timely objection to the reference to a general master. Furthermore, the trial court failed to make an affirmative finding of the former husband's present ability to comply as required by Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985), and Faircloth v. Faircloth, 339 So. 2d 650 (Fla. 1976).
DOWNEY, GLICKSTEIN and DELL, JJ., concur.